The disclosure is objected to because of the following informalities:  In claim 9, line 13, “repose” should be --response--.  In claim 15, line 4, “changed” should read --change--.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al., US 2006/0095128 A1, in view of McDonald, US 5,843,188.  Blum et al. illustrate haptic structures 214 (Figures 2A and 2B; paragraph 0057), mechanical-to-electrical transducers 212 (paragraphs 0036 and 0055), and an accommodation actuator 218 electrically coupled to said transducers for effecting optical power changes (paragraphs 0030, 0033, 0039, 0053, and 0055).  The haptic structures 214 and the transducers 212 are separate from one another.  However, transducers for measuring strain in respective haptic structures were known in the art at the effective date of the present invention, as seen in Figures 4-6 of McDonald (column 4, lines 27-30 and 33-36; column 5, lines 6-14).  To incorporate such transducers into haptics would have been obvious in order to eliminate the need to produce the structures 210 and 212 (Figure 2A of Blum et al.) and attach them to a ciliary body (paragraph 0053), with further motivation (to combine) provided by 0055) and “an electrically controlled aperture” (paragraph 0039).
Regarding claims 2, 4, 9-10, 15, and 17, amplification circuitry would have been inherent in order to facilitate monitoring by the processor (i.e., accommodation controller) and/or to sufficiently impart changes in the electro-active lens element 218 (Blum et al.: paragraph 0055).  Regarding claim 3, the amplification circuitry being disposed on a haptic structure would have been obvious in order to place it in proximity to a transducer (Figures 4-5 of McDonald) and to avoid interference with the optics.  Regarding claim 5, charging circuitry coupled to a power supply is discussed by Blum et al. in paragraphs 0040, 0053-0055, 0061, 0064, and 0068.  Regarding claims 7 and 18, matching ciliary muscle actions with optical power settings in a predefined manner would have been obvious, if not inherent, from user input and programming capability as to preferences and tuning (Blum et al.: paragraphs 0033, 0036, 0051-0052, and 0069).  Regarding claim 14, the Blum et al. base lens 252 (Figures 2A and 2B) encapsulates the accommodation actuator 218 (paragraph 0059).  The further limitations of other dependent claims are readily apparent from the passages referenced above.
Applicant’s remarks have been considered and are adequately addressed in the new grounds of rejection, necessitated by the added and/or modified limitations on the haptic structure and the transducer as amended.  Accordingly, THIS ACTION IS MADE FINAL (MPEP § 706.07(a)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774